Citation Nr: 0208848	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  00-09 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to June 
1971, including service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, Indiana 
(the RO). 


FINDING OF FACT

The veteran did not engage in combat with the enemy and there 
is no credible evidence corroborating the veteran's alleged in-
service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991 and Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, in essence, that he has PTSD as a result 
of an in-service stressor involving his assigning people to 
field units while a clerk in Vietnam, including some of his 
friends, and then seeing some of them come back in body bags.  

In the interest of clarity, the Board will initially provide 
the pertinent law and regulations, to include the applicability 
of the VCAA.  The Board will then analyze the veteran's claim 
and render a decision.

Relevant Law and Regulations

Service connection - in general

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that the 
veteran's claimed psychiatric disability was incurred in 
service.  38 U.S.C.A. § 1110 (West 1991 and Supp. 2001); 38 
C.F.R. § 3.303(a) (2001).  

Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 1991 and Supp. 2001); 38 C.F.R. § 
3.303(d) (2001); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

Service connection - PTSD

On order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f) (2001); Moreau 
v. Brown, 9 Vet. App. 389 (1996).

Combat status

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on whether 
it can be determined that the veteran "engaged in combat with 
the enemy."  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d) (2001).  If it is determined through military citation 
or other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2001).  

Where a determination is made that the veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).  In such cases, the record 
must contain service records or other corroborative evidence 
which substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  See Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. § 
7104 (West 1991 and Supp. 2001).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 1991); 38 C.F.R. § 3.102 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997).

Analysis

The VCAA - VA's duty to notify/assist

The VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  Consequently, 
the regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various provisions 
of the VCAA to a particular claim].

VA has a duty under the VCAA to notify the claimant as to the 
information and evidence necessary to substantiate a claim for 
VA benefits and to make reasonable efforts to assist him in 
obtaining evidence necessary to substantiate a claim for 
benefits.

(i.)  Notice

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

After having carefully reviewed the record on appeal, the Board 
has concluded that the requirements of the VCAA as to notice 
apply to this case and have been effectively satisfied with 
respect to the issue on appeal.  The Board observes that the 
veteran was notified by rating decision dated in July 1999 and 
by the October 1999 Statement of the Case of the pertinent law 
and regulations and the need to submit additional evidence on 
his claim for service connection for PTSD, especially 
information on service stressors. 


(ii.) Evidentiary development

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination 
is deemed "necessary" if the evidence of record (lay or 
medical) includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  

The veteran was accorded a VA psychiatric examination in 
January 2000, thus satisfying the statutory requirement.  The 
Board notes that there is also other medical records on file 
pertaining to the veteran's psychiatric condition.  The veteran 
and his representative have been given ample opportunity to 
present evidence and argument in support of his claim, 
including an informal hearing presentation submitted by the 
veteran's representative on his behalf in March 2002.  

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claim has 
been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the merits 
on the issue on appeal.  

Discussion

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record must 
show: (1) a current medical diagnosis of PTSD; (2) medical 
evidence of a causal nexus between his PTSD and the claimed in-
service stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. 
3.304(f) (2001); Moreau v. Brown, 9 Vet. App. 389 (1996). 

Regarding the initial § 3.304(f) PTSD element, if there is a 
current diagnosis of record from a mental health professional, 
it is presumed to have been made in accordance with the 
applicable DSM criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor.  See Cohen, 
10 Vet. App. at 140.  In this matter, the Board notes that 
diagnoses of PTSD was made by M.S.O., M.D. in December 1997 and 
on VA hospitalization from July to August 2001.  There is also 
of record evidence that the veteran does no have PTSD, 
including a VA psychiatric examination in January 2000 which 
did not find PTSD.  The Board will accept for the purposes of 
this opinion that a current PTSDV diagnosis exists and that the 
first element of 38 C.F.R. § 3.304(f) has therefore been 
satisfied.
 
In addition, it appears that the health care providers in 
December 1997 and August 2001 have attributed such PTSD to the 
veteran's service.  The second element of 38 C.F.R. § 3.304(f) 
has also arguably been satisfied.  

As to the third §3.304(f) element, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service varies depending on whether or not the veteran was 
engaged in combat with the enemy.  If combat is affirmatively 
indicated by the record, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required.  
Zarycki, 6 Vet. App. at 98.  If there is no combat experience 
indicated by the record, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of the 
claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).

In this case, the veteran's service records, including his 
personnel records, reflect that his military occupational 
specialty was a personnel management specialist.  These records 
do not show that the veteran was awarded a medal indicative of 
combat or that he was in combat during service in Vietnam, and 
the veteran has not claimed combat service.  The Board notes 
that because the veteran's service records were provided by an 
agency of the U.S. Government, reliance upon them is consistent 
with the well-recognized reliance placed by VA upon service 
department determinations.  38 C.F.R. §§ 3.203(a), (c) (1998); 
cf. Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Based on these 
records, the Board finds that the veteran did not serve in 
combat during service and that 38 U.S.C.A. § 1154 is 
accordingly inapplicable.

In order to establish service connection for a veteran who has 
no combat experience, as here, there must be independent 
evidence of record to corroborate the veteran's statement as to 
the occurrence of a claimed stressor.  See Doran, 6 Vet. App. 
at 288-89 (1994).  The veteran's lay statements alone are not 
enough to establish the occurrence of an alleged stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).   

The veteran has contended that his stressor was his duties as a 
clerk while temporarily in Vietnam that required him to assign 
GIs to units in the field, including some of his friends, and 
then having to process body bags, which included some of the 
friends that he had assigned to the field.  However, there is 
no evidence on file to confirm the veteran's claimed assignment 
while in Vietnam, and he has not furnished sufficient 
particulars to verify his claimed stressor. The Board concludes 
that obtaining evidence of the veteran's alleged stressor is 
impossible because the vague and nonspecific nature of the 
information provided by the veteran, who has described a 
temporary assignment that was not part of his normal duties and 
which involved GIs whose names he cannot remember.  Such 
information is unverifiable.  No other evidence exists 
concerning his alleged stressor.  

The Board wishes to point out that the veteran has been given 
the opportunity both to describe his alleged stressor in 
sufficient detail so that corroboration could be attempted or 
to furnish other evidence of the alleged stressor.  He has 
failed to do so.  
The Court has held that "[t]he duty to assist is not always a 
one-way street. If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
There is thus no credible supporting evidence of an in-service 
stressor, and the veteran's claim fails to meet the third 
requirement set forth under 38 C.F.R. 3.304(f).

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for PTSD is denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you 
what steps you can take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 107-
103, 115 Stat. 976 (2001).  In the meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to the 
United States Court of Appeals for Veterans Claims."  (1) 
A "Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) 
You are no longer required to file a copy of your Notice 
of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.

 

